Stockton, J.
— The motion to dissolve the attachment was properly overruled. In the absence of any showing to the contrary, it will be presumed that it appeared to the district court that the attorney had authority to sign the name of his client to the attachment bond.
. After judgment by default, the defendant may appear at the time of the assessment of damages, and cross-examine the plaintiff’s witness, but for no other purpose. Code, section 1831. The plaintiff being in possession of the note sued on, and being the payee therein, will be presumed to be rightfully in possession of it, and the assignment on the back will be taken to. have been erased by due authority. Gordon v. Pitt, 3 Iowa, 390; Cook & Owsley v. Walters, 4 Ib., 72.
Judgment affirmed.